Case 21-30085-hdh11 Doc 123 Filed 02/08/21                 Entered 02/09/21 08:26:10           Page 1 of 11



 Patrick J. Neligan, Jr.
 State Bar. No. 14866000
 Douglas J. Buncher
 State Bar No. 03342700
 John D. Gaither
 State Bar No. 24055516
 NELIGAN LLP
 325 North St. Paul, Suite 3600
 Dallas, Texas 75201
 Telephone: 214-840-5333
 Facsimile: 214-840-5301
 pneligan@neliganlaw.com
 dbuncher@neliganlaw.com
 jgaither@neliganlaw.com

 PROPOSED COUNSEL FOR DEBTORS

                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

 IN RE:                                            §                CHAPTER 11
                                                   §
 NATIONAL RIFLE ASSOCIATION                        §                CASE NO. 21-30085-hdh11
 OF AMERICA and SEA GIRT LLC,                      §
                                                   §
           DEBTORS1                                §                Jointly Administered


               DEBTORS’ MOTION FOR LEAVE TO FILE UNDER SEAL
          CERTAIN PORTIONS OF AND EXHIBITS TO DEBTORS’ RESPONSE TO
            CHRISTOPHER COX MOTION TO LIFT STAY [DOCKET NO. 63]

            National Rifle Association of America (the “NRA”) and Sea Girt LLC, the debtors and

     debtors in possession (together, the “Debtors”) in the above-captioned bankruptcy cases

     (the “Bankruptcy Cases”), file this Motion (the “Motion”) For Leave to File Under Seal Certain

     Portions of and Exhibits to Debtors’ Response to Christopher Cox’s Motion to Lift Stay (the

     “Lift Stay Motion”), and in support, state as follows:



 1
  The last four digits of the Debtors’ taxpayer identification numbers are: 6130 (NRA) and 5681 (Sea Girt). The
 Debtors’ mailing address is 11250 Waples Mill Road, Fairfax, Virginia 22030.


     DEBTORS’ MOTION FOR LEAVE TO FILE UNDER SEAL CERTAIN PORTIONS
     OF AND EXHIBITS TO DEBTORS’ RESPONSE TO CHRISTOPHER COX MOTION TO LIFT STAY                     PAGE 1
Case 21-30085-hdh11 Doc 123 Filed 02/08/21            Entered 02/09/21 08:26:10        Page 2 of 11




                                 JURISDICTION AND VENUE

        1.      This Court has jurisdiction over the Motion to Seal under 28 U.S.C. §§ 157 and

 1334. The Motion is a core matter within the meaning of 28 U.S.C. § 157(b)(2).

        2.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        3.      The statutory and other bases for the relief requested herein are 11 U.S.C. §§ 105(a)

 and 107(b), Rule 9018 of the Federal Rules of Bankruptcy Procedure, and Rule 9077-1 of the Local

 Bankruptcy Rules of the United States Bankruptcy Court for the Northern District of Texas.

                                     RELIEF REQUESTED

        4.      Debtors seek an order allowing certain matters related to an arbitration with

 Christopher Cox in their Response to the Motion to Lift Stay, as well as certain exhibits to the

 Declaration in support of the Response.

        5.      The parties in arbitration agreed to use the International Institute for Conflict

 Prevention & Resolution’s Rules for Non-Administered Arbitration (2018) (“CPR Rules”).

        6.      CPR Rule 18 provides (emphasis added):

        Unless the parties agree otherwise, the parties, the arbitrators and CPR shall treat
        the proceedings, any related discovery and the decisions of the Tribunal, as
        confidential, except in connection with judicial proceedings ancillary to the
        arbitration, such as a judicial challenge to, or enforcement of, an award, and unless
        otherwise required by law or to
        protect a legal right of a party.

        7.      The matters that the Debtors seek to file under seal are potentially covered by this

 Rule, and Mr. Cox has taken the position that they are covered by the Rule.

        8.      To err on the side of compliance with the potentially applicable CPR rule, Debtors

 have publicly filed a redacted copy of the Response and supporting Declaration, restricting only

 as much information as is necessary to protect information and matters that are arguably protected

 by the CPR Rules.
Case 21-30085-hdh11 Doc 123 Filed 02/08/21              Entered 02/09/21 08:26:10          Page 3 of 11




                                 ARGUMENTS AND AUTHORITIES

        9.       The Bankruptcy Code, Bankruptcy Rules, and Local Rules authorize the Court to

 limit the disclosure of confidential information. Section 107(b) of the Bankruptcy Code provides,

 in relevant part, as follows:

                 On request of a party in interest, the bankruptcy court shall . . . (1)
                 protect an entity with respect to a trade secret or confidential
                 research, development, or commercial information; or (2) protect a
                 person with respect to scandalous or defamatory matter contained in
                 a paper filed in a case under this title . . . .




  11 U.S.C. § 107(b)(2). Section 105(a) of the Bankruptcy Code codifies the Court’s inherent

  equitable powers and empowers it to “issue any order, process, or judgment that is necessary or

  appropriate to carry out the provisions of this title.” 11 U.S.C. § 105(a).

         10.     Bankruptcy Rule 9018 defines the procedures by which a party may move for relief

 under 11 U.S.C. § 107(b), providing:

                 On motion or on its own initiative, with or without notice, the court
                 may make any order which justice requires (1) to protect the estate
                 or any entity in respect of a trade secret or other confidential
                 research, development, or commercial information, [or] (2) to
                 protect any entity against scandalous or defamatory matter
                 contained in any paper filed in a case under the Code . . . .

 Fed. R. Bankr. P. 9018. Furthermore, Local Rule 9077-1(a) provides, in relevant part, that “[a]

 party may file under seal any document that a statute or rule requires or permits to be so filed.”

 Local Bankr. R. N.D. Tex. 9077-1(a).




  DEBTORS’ MOTION FOR LEAVE TO FILE UNDER SEAL CERTAIN PORTIONS
  OF AND EXHIBITS TO DEBTORS’ RESPONSE TO CHRISTOPHER COX MOTION TO LIFT STAY                  PAGE 3
Case 21-30085-hdh11 Doc 123 Filed 02/08/21          Entered 02/09/21 08:26:10       Page 4 of 11




        11.    The relief requested herein is identical to the same relief requested by Cox in

 connection with the Lift Stay Motion [See Docket No. 65] which was granted by the Court [See

 Docket No. 74].

        12.    Based on the foregoing authority and the CPR Rules, Debtors request that this

 Motion be granted and that the Court enter the proposed order submitted with this Motion.



  Dated: February 8, 2021.
                                             Respectfully submitted,

                                             /s/ Patrick J. Neligan, Jr.
                                             Patrick J. Neligan, Jr.
                                             State Bar. No. 14866000
                                             Douglas J. Buncher
                                             State Bar No. 03342700
                                             John D. Gaither
                                             State Bar No. 24055516
                                             NELIGAN, LLP
                                             325 North St. Paul, Suite 3600
                                             Dallas, Texas 75201
                                             Telephone: 214-840-5333
                                             Facsimile: 214-840-5301
                                             pneligan@neliganlaw.com
                                             dbuncher@neliganlaw.com
                                             jgaither@neliganlaw.com

                                             PROPOSED COUNSEL FOR DEBTORS



                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on the 8th day of February 2021 a true and correct
  copy of the foregoing was served via first class U.S. mail on the parties named on the attached
  Master Service List.
                                              /s/ Douglas J. Buncher
                                             Douglas J. Buncher
Case 21-30085-hdh11 Doc 123 Filed 02/08/21            Entered 02/09/21 08:26:10        Page 5 of 11




                              CERTIFICATE OF CONFERENCE

         I hereby certify that on February 8, 2021, the undersigned conferred with Christopher Cox’s
 counsel, John Harding, concerning the foregoing motion and he indicated that Cox is unopposed
 to the relief requested in this Motion

                                          /s/ Douglas J. Buncher




  DEBTORS’ MOTION FOR LEAVE TO FILE UNDER SEAL CERTAIN PORTIONS
  OF AND EXHIBITS TO DEBTORS’ RESPONSE TO CHRISTOPHER COX MOTION TO LIFT STAY               PAGE 5
Case 21-30085-hdh11 Doc 123 Filed 02/08/21         Entered 02/09/21 08:26:10       Page 6 of 11




                           In re: Sea Girt LLC - Case No. 21-30080
               In re: National Rifle Association of America - Case No. 21-30085

                                   MASTER SERVICE LIST

                                    Debtor/Debtor’s Counsel


  National Rifle Association of America          Neligan LLP
  11250 Waples Mill Road                         Attn: Patrick J. Neligan
  Fairfax, VA 22030                                      Douglas J. Buncher
                                                         John D. Gaither
                                                 325 N. St. Paul, Suite 3600
                                                 Dallas, TX 75201
                                                 Email: pneligan@neliganlaw.com
                                                         dbuncher@neliganlaw.com
                                                         jgaither@neliganlaw.com
  Sea Girt LLC
  11250 Waples Mall Road
  Fairfax, VA 22030

                                          U.S. Trustee

  Office of the United States Trustee
  Attn: Lisa Young
  Earle Cabell Federal Building
  1100 Commerce Street, Room 976
  Dallas, TX 75242

                                        Secured Creditors

  Atlantic Union Bank
  Attn: Andrew Kalin
  1800 Robert Fulton Drive, Suite 100
  Reston, VA 20191
  Email: andrew.kalin@atlanticunionbank.com

                                20 Largest Unsecured Creditors

  Ackerman McQueen, Inc.                         Membership Marketing Partners LLC
  1601 Northwest Expressway                      11250 Waples Mill Road, Suite 310
  Oklahoma City, OK 73118-1438                   Fairfax, VA 22030




 90324v1
Case 21-30085-hdh11 Doc 123 Filed 02/08/21         Entered 02/09/21 08:26:10       Page 7 of 11




  Gould Paper Corporation                        Infocision Management Corp.
  Attn: Warren Connor                            325 Springside Drive
  99 Park Avenue, 10th Floor                     Akron, OH 44333
  New York, NY 10016

  Under Wild Skies                               Valtim Incorporated
  201 N. Union Street, Suite 510                 P.O. Box 114
  Alexandria, VA 22314                           Forest, VA 24551

  Quadgraphics                                   Communications Corp of America
  N63W23075 Hwy. 74                              Attn: Judy Reid
  Sussex, WI 53089                               13195 Freedom Way
                                                 Boston, VA 22713

  Membership Advisors Public REL                 Salesforce.Com, Inc.
  11250 Waples Mill Road, Suite 310              One Mark St. – The Landmark, Suite 300
  Fairfax, VA 22030                              San Francisco, CA 94105

  Mercury Group                                  Speedway Motorsports, Inc.
  1601 NW Expressway, Suite 1100                 P.O. Box 600
  Oklahoma City, OK 73118                        Concord, NC 28026

  Image Direct Group LLC                         Google
  200 Monroe Avenue, Building 4                  1600 Amphitheatre Parkway
  Frederick, MD 21701                            Mountain View, CA 94043-1351

  TMA Direct, Inc.                               United Parcel Services
  12021 Sunset Hills Road, Suite 350             P.O. Box 7247-0244
  Manassas, VA 20109                             Philadelphia, PA 19170

  Membership Advisors Fund Raising               Stone River Gear, LLC
  11250 Waples Mill Road, Suite 310              P.O. Box 67
  Fairfax, VA 22030                              Bethel, CT 06801

  Krueger Associates, Inc.                       CDW Computer Centers, Inc.
  105 Commerce Drive                             P.O. Box 75723
  Aston, PA 19014                                Chicago, IL 60675

                                       Government Agencies


  Internal Revenue Service                       Office of Attorney General (NY)
  P.O. Box 7346                                  Attn: Letitia James
  Philadelphia, PA 19101-7346                    28 Liberty Street
                                                 New York, NY 10005




 90324v1
Case 21-30085-hdh11 Doc 123 Filed 02/08/21       Entered 02/09/21 08:26:10      Page 8 of 11




  Office of Attorney General (DC)             Office of Attorney General (TX)
  Attn: Karl A. Racine                        Attn: Ken Paxton
  441 Fourth St., N.W., Suite 600-South       P.O. Box 12548
  Washington, DC 20001                        Austin, TX 78711-2548

  Mahmooth A. Faheem
  Lori A. Butler
  Pension Benefit Guaranty Corporation
  1200 K NW
  Washington, DC 20005-4026
  mahmooth.faheem@pbgc.gov
  butler.lori@pbgc.gov
  efile@pbgc.gov

                                    Notice of Appearance


  Laurie A. Spindler                          G. Michael Gruber
  Linebarger Coggan Blair & Sampson, LLP      Dorsey & Whitney LLP
  2777 N. Stemmons Freeway, Suite 1000        300 Crescent Court, Suite 400
  Dallas, TX 75207                            Dallas, TX 75201
  dallas.bankruptcy@publicans.com             gruber.mike@dorsey.com

  Brian E. Mason                              H. Joseph Acosta
  Dorsey & Whitney LLP                        Dorsey & Whitney LLP
  300 Crescent Court, Suite 400               300 Crescent Court, Suite 400
  Dallas, TX 75201                            Dallas, TX 75201
  mason.brian@dorsey.com                      acosta.joseph@dorsey.com

  Natalie L. Arbaugh                          Thomas M. Buchanan
  Winston & Strawn LLP                        Matthew Saxon
  2121 N. Pearl Street, Suite 900             Winston & Strawn LLP
  Dallas, TX 75201                            1901 L St., N.W.
  narbaugh@winston.com                        Washington, DC 20036
                                              tbuchana@winston.com
                                              msaxon@winston.com

  David Neier                                 Tara LeDay
  Winston & Strawn LLP                        McCreary, Veselka, Bragg & Allen, P.C.
  200 Park Avenue                             P.O. Box 1269
  New York, NY 10166-4193                     Round Rock, TX 78680
  dneier@winston.com                          tleday@mvbalaw.com




 90324v1
Case 21-30085-hdh11 Doc 123 Filed 02/08/21     Entered 02/09/21 08:26:10      Page 9 of 11




  Michael I. Baird                           Brandon R. Freud
  Pension Benefit Guaranty Corporation       Chuhak & Tecson, P.C.
  1200 K St. NW                              30 S. Wacker Drive, Suite 2600
  Washington, DC 20005-4026                  Chicago, IL 60606
  baird.michael@pbgc.gov                     bfreud@chuhak.com
  efile@pbgc.gov

  Mark Ralston                               Kevin T. White
  Fishman Jackson Ronquillo PLLC             Director – Legal
  Three Galleria Tower                       Quad/Graphics, Inc.
  13155 Noel Road, Suite 700                 601 Silveron Blvd., Suite 200
  Dallas, TX 75240                           Flower Mound, TX 75028
  mralston@fjrpllc.com                       ktwhite@quad.com

  Robert Lapowsky                            David W. Giattino
  Stevens & Lee, P.C.                        Stevens & Lee, P.C.
  620 Freedom Business Center, Suite 200     919 Market Street, Suite 1300
  King of Prussia, PA 19406                  Wilmington, DE 19801
  rl@stevenslee.com                          dwg@stevenslee.com

  Joe E. Marshall                            Duane M. Geck
  Marshall Law                               Donald H. Cram
  2626 Cole Avenue, Suite 300                Severson & Werson, P.C.
  Dallas, TX 75204                           One Embarcadero Center, Suite 2600
  jmarshall@marshalllaw.net                  San Francisco, CA 94111
                                             dmg@severson.com
                                             dhc@severson.com

  M. Jermaine Watson
  Joshua N. Eppich
  H. Brandon Jones
  Clay M. Taylor
  J. Robertson Clarke
  Bonds Ellis Eppich Schafer Jones LLP
  420 Throckmorton Street, Suite 1000
  Fort Worth, TX 76102
  jermaine.watson@bondsellis.com
  joshua@bondsellis.com
  clay.taylor@bondsellis.com
  brandon@bondsellis.com
  robbie.clarke@bondsellis.com




 90324v1
Case 21-30085-hdh11 Doc 123 Filed 02/08/21                  Entered 02/09/21 08:26:10            Page 10 of 11




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 IN RE:                                             §                CHAPTER 11
                                                    §
 NATIONAL RIFLE ASSOCIATION                         §                CASE NO. 21-30085-hdh11
 OF AMERICA and SEA GIRT LLC,                       §
                                                    §
         DEBTORS1                                   §                Jointly Administered


       ORDER GRANTING DBETOR’S MOTION FOR LEAVE TO FILE UNDER SEAL
         CERTAIN PORTIONS OF AND EXHIBITS TO DEBTORS’ RESPONSE TO
                    CHIRSTOPHER COX MOTION TO SEAL

         Having considered the Debtors’ Motion to Seal [Docket No. ____]; and this Court having

 jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; and this Court having found

 that this is a core proceeding pursuant to 28 U.S.C. § 157(b) and that this Court may issue a final

 order consistent with Article III of the United States Constitution;; and adequate notice of the

 Motion to Seal having been given under the circumstances; and the Court having reviewed and



   1
    The last four digits of the Debtors’ taxpayer identification numbers are: 6130 (NRA) and 5681 (Sea Girt). The
   Debtors’ mailing address is 11250 Waples Mill Road, Fairfax, Virginia 22030.
Case 21-30085-hdh11 Doc 123 Filed 02/08/21             Entered 02/09/21 08:26:10        Page 11 of 11




 considered the Motion to Seal and any objections thereto; and after due deliberation and sufficient

 cause appearing therefor, it is hereby ORDERED that:

        1.        The Motion to Seal is GRANTED.

        2.        Debtors are authorized to file certain portions of its Response to Christopher Cox’s
                  Motion to Lift Stay and certain exhibits to the supporting Declaration under seal.



                                      ###END OF ORDER###

 Order Prepared By:

 Patrick J. Neligan, Jr.
 Texas State Bar No. 1486600
 Douglas J. Buncher
 Texas State Bar No. 03342700
 John D. Gaither
 Texas State Bar No. 24055516
 NELIGAN, LLP
 325 North St. Paul, Suite 3600
 Dallas, Texas 75201
 Telephone: 214-840-5333
 Facsimile: 214-840-5301
 pneligan@neliganlaw.com
 dbuncher@neliganlaw.com
 jgaither@neliganlaw.com

 PROPOSED COUNSEL FOR DEBTORS
